Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rust et al. US 9,868,482.	Rust et al. discloses a track idler member comprising: 	a body of revolution 130 defining an axis of rotation 123, a radial direction, and a circumferential direction disposed about the axis of rotation, the body of revolution defining	a first axial end (left side as shown in Fig. 3) disposed along the axis of rotation and a second axial (right side as shown in Fig. 3) end disposed along the axis of rotation; and 	a half-tread portion including a first track contact region 132 including a first track contact surface that is disposed proximate to the first axial end, and defining a first void 127 (or aperture as recited in claim 6) disposed axially between the first track contact region and the second axial end.
Allowable Subject Matter
Claims 11-20 are allowed.

Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 11 the prior art fails to disclose or suggest a track idler with the recited structure including an outboard track contact surface disposed axially proximate to the first axial extremity; and the body of revolution further defining an exterior; an inboard slot that is disposed axially proximate to the second axial extremity; and an outboard link contacting the outboard track contact surface and an inboard link overhanging the inboard slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 7, 2022